vil g33 0i-0 department of the theasurt internal_revenue_service washington d c contact person id number telaphore number te rat i date employer_identification_number area office k w u o w dear siz or madam this is in response to a letter from your authorized representative requesting a ruling on your behalf ais recognized as exempt from federal_income_tax under sec_501 c of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 and b a vi of the code j's purpose is the general improvement of every branch of city government j has received a ruling from the internal_revenue_service subject_to the adoption of amendments to j’s articles of incorporation and bylaws that its income is exciudable from gross_income for federal_income_tax purposes under sec_1 of the code k is recognized as exempt from federal_income_tax under sec_501 of the internal alvi of the code k’s purpose is with the consent of and in conjunction with a to revenue code and is classified as a nonprivate foundation under sec_509 and sec_170 b produce educational materials and programs relating to urban affairs which are then disseminated to municipalities k has received a ruling from the internal_revenue_service subject_to the adoption of amendments to k's articles of incorporation and bylaws that its iyvcame is exciudable from gross_income for federal_income_tax purposes under sec_115 of the code you have requested the following ruling al and k are not required to file annual information renuns form sec_6033 of the internal_revenue_code provides i pert that an organization that is exempt from federal_income_tax under sec_501 is required fife an annual information_return ot sec_1_6033-2 of the income_tax regulations provides in part that an organization exempt from federal_income_tax under sec_501 of the code that is a state institution the income of which is excluded fram gross_income under sec_115 is not required to file an annual information_return since you are an organization that is exempt from taxation under sec_501 and have received a ruling from the service that you are a state institution the income of which is excluded from gross_income under sec_115 you are not required to file annual information returns form_990 assuming the amendments to the articles of incorporation and bylaws of j and k are adopted accordingly based on all the facts and circumstances described above we rule as follows j and k are not required to file annual information returns form_990 assuming the amendments to the articles of incorporation and bylaws of j and k are adopted this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed onty to the organizations that requested it sec_61 j of the coase provides that it may not be used or cited by others as precadent this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your key district_director of this action please keep a copy of this ruling in your permanent records sincerely signed marvin friediander marvin friedlander manager exempt_organizations technical group oh
